Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 16/098,192, now abandoned, which is a 371 of PCT/US17/29307.
The response filed on November 3, 2021 has been entered.
Claims 1-26 are pending.

Election/Restrictions
Applicant’s election of Group I with a species election of BspE04367 (SEQ ID NO:1) as the parent subtilisin and the substitutions T14D-D53R-S101R-I143R-R164N-D175S-A198E-N243R-D275K and a liquid laundry detergent composition comprising at least one calcium ion, at least one stabilizer, at least one bleaching agent, at least one adjunct ingredient and or one or more additional protease in the reply filed on November 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 2, 2020.


Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 62/332,417, filed 05/05/2016, is acknowledged.  

Drawings
When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings.  MPEP 2422.02.  See drawing figures 1A-1C.

Claim Objection
Claim 2 is objected for the recitation of “(ii)” twice.  It appears Applicant has meant to recite (ii)…(iii).  Appropriate correction is required.
	Claim 12 is objected to due to the recitation of “PI”, “N-suc-AAPF-pNA”, “BMI”, and “POM”.  Abbreviation/acronym unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation/acronym is used.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-19 and 26 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recite the limitation “selected from 12, ..274, and 275”.  A Markush grouping is a closed group of alternatives.  A proper Markush group can be cited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C”, for example.  See MPEP 2173.05(h).  Amending the claim to recite a proper Markush group would overcome the rejection.
2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “D175X” twice in clause (i) and first clause (ii).  The metes and bounds of this limitation in the context of the above claims are not clear to the Examiner.  It is unclear how a polypeptide can have two substitutions at one position within the polypeptide.  Examiner requests clarification of the above limitation.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “one, two, three, or four or more amino acid substitutions selected from (i); ..(ii)..; or (ii)..” and claim 4 recites the phrase “one, two, three, or four or more amino acid substitutions selected from (i)…;or (ii)..”.  The metes and bounds of this limitation in the context of the above claims are not clear.  The claim is highly confusing because an amino acid substitution is selected from clauses (i) or (ii), which also recite a list amino acid substitutions.  Examiner requests clarification of the above limitation. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitation “the amino acid sequence of BAD02409 or JP2003325186-0001” and “the amino acid sequence of SWT183_1430046”. The metes and bounds of this limitation in the context of the above claims are not clear. The limitations are not reference by any specific SEQ ID NO: and therefore are not fully defined. Further, an amino acid sequence identified by an Accession Number can be altered, whereas an amino acid sequence identified by a SEQ ID NO presented in a Sequence Listing is fixed and definite.  Examiner requests clarification of the above limitation. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "Example 1”.  The metes and bounds of the limitation in the context of the claims are not clear. Claims are to be complete in themselves. Since Example 1 can be amended, the boundary and clarity of the claim is not definite. Examiner suggests amending the claim to recite the assay described in Example 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  Regarding claim 11, the limitation “an amino acid sequence of SEQ ID NO:1” has been broadly interpreted as a subtilisin comprising as little as any two contiguous amino acids of SEQ ID NO:1.  The claims have been broadly interpreted to encompass  any polypeptide, any polypeptide having at least 75-95% sequence identity to SEQ ID NO:1, or any polypeptide comprising as little as two contiguous amino acids of SEQ ID NO:1, wherein the any polypeptide comprises 12X/K, 14X, 15X, 101X, 120X/R, 197X, 254X, and/or 264X amino acid substitution(s) at the position corresponding to 12, 14, 15, 101, 120, 197X, 254, and/or 264 of SEQ ID NO:1, respectively, and any other amino acid substitution(s) and has subtilisin activity or subtilisn activity and protease activity and/or an improved 
  As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “subtilisin”, “protease”, “improved property” recited in claims 12-13 fails to provide a sufficient description of the genus of polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   

With the aid of a computer, one of skill in the art could identify all of the polypeptides having 70-95% sequence identity with SEQ ID NO:1.  However, there is no teaching regarding which 5-30% of the amino acids can vary from SEQ ID NO:1 (other than the 9 amino acids positions at 14, 53, 101, 143, 164, 175, 198, 243, and 275 and the specific combination of amino acid substitutions described in Example 3) and result in a polypeptide that has subtilisn activity or subtilisn activity and protease activity and/or an improved property recited in claims 12-13.  
There is no disclosed or art-recognized correlation between any structure other than the ten variants of SEQ ID NO:1 (SEQ ID NO:18-27) described in Table 4, and 
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for subtilisn activity or subtilisn activity and protease activity and/or an improved property recited in claims 12-13, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about variants of any subtilisn or the subtilisn of SEQ ID NO:1 having subtilisn activity or subtilisn activity and protease activity and/or an improved property recited in claims 12-13 to suggest that general similarity of structure confers said activity.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-19 and 26. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
s 1-19 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific variants of SEQ ID NO:1 and having subtilisn activity, such as the variant consisting of T14D-D53R-S101R-I143R-R164N-D175S-A198E-N243R-D275K (SEQ ID NO:25) and nine other variants described in Table 4, does not reasonably provide enablement for any polypeptide having unknown structure and having subtilisin activity or subtilisn activity and protease activity and/or an improved property recited in claims 12-13.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  Regarding claim 11, the limitation “an amino acid sequence of SEQ ID NO:1” has been broadly interpreted as a subtilisin comprising as little as any two contiguous amino acids of SEQ ID NO:1.  The claims have been broadly interpreted to encompass  any polypeptide, any polypeptide 
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides having subtilisn activity.  In the instant case, the specification is limited to specific variants of SEQ ID NO:1, such as the variant consisting of T14D-D53R-S101R-I143R-R164N-D175S-A198E-N243R-D275K (SEQ ID NO:25 ) and nine other variants described in Table 4.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art 
In the absence of: (a) rational and predictable scheme for making a polypeptide having unknown structure and having subtilisin activity or subtilisn activity and protease activity and/or an improved property recited in claims 12-13 and (b) a correlation between structure and having subtilisin activity or subtilisn activity and protease activity and/or an improved property recited in claims 12-13, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have subtilisin activity or subtilisn activity and protease activity and/or an improved property recited in claims 12-13.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited specific variants of SEQ ID NO:1 and having subtilisn activity, such as the variant consisting of T14D-D53R-S101R-I143R-R164N-D175S-A198E-N243R-D275K and nine other variants described in Table 4.   However, the speciation fails to provide any information as to (1) specific substrates associated with any polypeptide having unknown structure having subtilisin activity or subtilisn activity and protease activity and/or an improved property recited in claims 12-13 and (2) structural elements, other than the amino acids recited in the claims, required in a polypeptide having subtilisn activity.  No correlation between structure and function of having subtilisin activity or subtilisn activity and protease activity and/or an improved property recited in claims 12-13 has been presented.  There is no information or guidance as to which amino acid residues in the polypeptides of SEQ ID NO: 1 or any subtilisn other than those recited in the claims can be modified and which ones are to be conserved to create a polypeptide having subtilisin activity or subtilisn activity and protease activity and/or an improved property recited in claims 12-13  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-3, 6-9, 14-16, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (JP 2003 325186 – form PTO-892 and English translation of the Abstract – form PTO-892).
Regarding claims 1-2 and 9, Kao discloses a polypeptide isolated from Bacillus sp. having alkaline protease (synonymous with subtilisn) activity, wherein the polypeptide does not have an Asn at the position corresponding to 120 of SEQ ID NO:1 of the instant application (see the abstract and the sequence alignment below).  MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed subtilisn variant implied is the same whether the variant is obtained from SEQ ID NO:1 or is obtained from any source (including wild type proteins), as long as the resulting product has the structural limitations recited in the claims. Therefore, the polypeptide of Kao is a subtilisn variant of SEQ ID NO:1 of the instant application having an 120X substitution.  Regarding claim 3, the subtilisn of Kao does not have a Ser residue at the position corresponding to 197 of SEQ ID NO:1 of the instant application (see the sequence alignment below).  Regarding claim 6, the subtilisn of Kao comprises the motif of SEQ IID NO:31 of the instant application (see the sequence alignment below).  Regarding claims 7-8, the subtilisn of Kao has at least 95% sequence identity to SEQ ID NO:1 of the instant application (see the sequence alignment below). Regarding claims 14-16 .

Claim(s) 1-4, 9-19, and 26 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Babe (102(a)(1): WO 2015/038792 - form PTO-892 or 102(a)(2): US 2016/0222368 – form PTO-892. WO 2015/038792 is used for specific portions of Babe).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  Regarding claim 11, the limitation “an amino acid sequence of SEQ ID NO:1” has been broadly interpreted as a subtilisin comprising as little as any two contiguous amino acids of SEQ ID NO:1.  
Regarding claims 1-2 and 9, Babe discloses LG12-clade subtilisn variants of a Bacillus horikoshii subtilisn of SEQ ID NO:10, which does not have a Gln residue at the position corresponding to 12 of SEQ ID NO:1 of the instant application (see the abstract, claim 28 and the sequence alignment below).  MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed subtilisn variant implied is the same whether the variant is obtained from SEQ ID NO:1 or is obtained from any source, as long as the resulting product has the structural limitations recited in the claims. Therefore, the subtilisn variant of Babe is a subtilisn variant of SEQ ID NO:1 of 
The applied reference (US 2016/0222368) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. .

Claim(s) 1-4, 9-11, 14-19, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toscano (US 10,995,304 - form PTO-892)
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.''  Regarding claim 11, the limitation “an amino acid sequence of SEQ ID NO:1” has been broadly interpreted as a subtilisin comprising as little as any two contiguous amino acids of SEQ ID NO:1.  
Regarding claims 1-2 and 9, Toscano discloses subtilase variant (which is a family of subtilisn) of a BLAP protease of SEQ ID NO:3, wherein the variant has an amino acid substitution at position 12, 14, 15, 55,  99, 129, 188, 245, and/or 255 which corresponds to position 12, 14, 15, 55, 101, 133, 197, 254, and/or 264, respectively, of SEQ ID NO:1 of the instant application (Column 2, lines 14-32 and Column 15 line 26-64 and the sequence alignment below).  Regarding claim 3, the subtilisin variant does not have a Ser residue at the position corresponding to 197 of SEQ ID NO:1 of the instant application (see the sequence alignment below).  Regarding claim 4, the subtilisin variant of Toscano is a subtilisin variant having the 254K substitution (see the sequence alignment below).  Regarding claim 10, the subtilisin variant of Babe has an .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, 14-16, 19, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a subtilisn variant having a Q12K or N120X amino acid substitution. This judicial exception is not integrated into a practical application because the claims encompass polypeptides that are structurally identical to the naturally occurring polypeptides, alkaline protease isolated from Bacillus sp. (see Kao. JP 2003 325186 – Bacillus horikoshii subtilisn (see Babe. WO 2015/038792 – form PTO-892), see the 102 rejections above.  Regarding claims 14-16, 19, and 26, there is no indication in the specification that placing said polypeptide in a composition/detergent composition results in the polypeptide having any characteristics (structural, functional, or otherwise) that are different from the naturally occurring polypeptide in their natural state.  Because there is no difference in characteristics (structural, functional, or otherwise) between the claimed polypeptide and naturally occurring polypeptides, the claimed subtilisn variant does not have markedly different characteristics, and thus is a “product of nature”.  Accordingly, the claims are directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the polypeptide or the polypeptide comprised in a detergent composition is not markedly different form its naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to the exception (Step 2B: NO).   Accordingly, the claims do not qualify as eligible subject matter. 

Conclusion

	Claims 1-26 are pending.

	Claims 20-25 are withdrawn.

	Claims 1-19 and 26 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652          


Sequence alignment between the polypeptide of SEQ ID NO:1 of the instant application and the polypeptide of Kao (JP 2003 325186).

ADF53282
ID   ADF53282 standard; protein; 404 AA.
XX
AC   ADF53282;
XX
DT   15-JUN-2007  (revised)
DT   12-FEB-2004  (first entry)
XX
DE   Bacillus sp strain KSM-LD1 alkaline protease.
XX
KW   alkaline protease; detergent; dish washing; washing clothes; surfactant;
KW   oxidation agent; BOND_PC; protease; protease [Bacillus sp. KSM-LD1].
XX
OS   Bacillus sp.; strain KSM-LD1.
XX
CC PN   JP2003325186-A.
XX
CC PD   18-NOV-2003.
XX
CC PF   14-MAY-2002; 2002JP-00138985.
XX
PR   14-MAY-2002; 2002JP-00138985.
XX
CC PA   (KAOS ) KAO CORP.
XX
DR   WPI; 2004-003737/01.
DR   N-PSDB; ADF53283.
DR   PC:NCBI; gi38524397.
XX
CC PT   Novel alkali protease useful as component of detergent for washing 
CC PT   clothes and dishes.
XX
CC PS   Claim 1; SEQ ID NO 1; 12pp; Japanese.
XX
CC   The invention elates to the isolation of an alkaline protease from 
CC   Bacillus species strain KSM-LD1 and the cloning of the gene encoding the 
CC   protein. The protein is useful as a component of detergent for dish 
CC   washing and washing clothes. The protease is stable against surfactant 
CC   and has sufficient activity even in the presence of oxidation agents. 
CC   This sequence represents the alkaline protease.
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 404 AA;

  Query Match             99.2%;  Score 1422;  DB 5;  Length 404;
  Best Local Similarity   99.3%;  
  Matches  276;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 AQTVPWGVPHVQGTDAHAAGHTGSGVKVAILDTGIDRNHEDLNVRGGHSVFTDSANRDPY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         98 AQTVPWGVPHVQGTDAHAAGHTGSGVKVAILDTGIDRNHEDLNVRGGHSVFTDSANRDPY 157

Qy         61 YDGSGHGTHVAGTVAALNNSVGVLGVAYNAELYAVKVLNNSGSGSYAGIAEGIEWAVQNN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||| | 
Db        158 YDGSGHGTHVAGTVAALNNSVGVLGVAYNAELYAVKVLNNSGSGSYAGIAEGIEWAVNNG 217

Qy        121 MDIINMSLGGSMSSSILEEWCNIAYNSGVLVVAAAGNSGRTNGRGDTVGYPAKYDSVIAV 180

Db        218 MDIINMSLGGSMSSSILEEWCNIAYNSGVLVVAAAGNSGRTNGRGDTVGYPAKYDSVIAV 277

Qy        181 AAVDSSNNRASFSSTGPAVEIAAPGVNILSTTPGNSYASYNGTSMASPHVAGVAALVLAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        278 AAVDSSNNRASFSSTGPAVEIAAPGVNILSTTPGNSYASYNGTSMASPHVAGVAALVLAA 337

Qy        241 NPNLSNVELRNRLNDTAQNLGDANHFGNGLVRAVDAIN 278
              ||||||||||||||||||||||||||||||||||||||
Db        338 NPNLSNVELRNRLNDTAQNLGDANHFGNGLVRAVDAIN 375


Sequence alignment between the polypeptide of SEQ ID NO:1 of the instant application and the polypeptide of Babe (WO 2015/038792)


BBW25700
ID   BBW25700 standard; protein; 275 AA.
XX
AC   BBW25700;
XX
DT   07-MAY-2015  (first entry)
XX
DE   B. horikoshii DSM 8719 serine protease Bhon03321 mature protein, SEQ: 10.
XX
KW   Serine protease; cell culture; enzyme engineering; ethanol; feedstuff;
KW   leather; surfactant; textile.
XX
OS   Bacillus horikoshii DSM 8719.
XX
CC PN   WO2015038792-A1.
XX
CC PD   19-MAR-2015.
XX
CC PF   11-SEP-2014; 2014WO-US055223.
XX
PR   12-SEP-2013; 2013US-0877087P.
XX
CC PA   (DASC ) DANISCO US INC.
XX
CC PI   Babe LM,  Estell DA,  Goedegebuur F,  Bott RR,  Kolkman M,  Mulder H;
CC PI   Schmidt BF,  Augustyn K,  Atwal M,  Marquez A;
XX
DR   WPI; 2015-19144P/26.
DR   N-PSDB; BBW25698.
XX
CC PT   New linking group-12 (LG12)-clade variant subtilisin enzyme or its active
CC PT   fragment comprising an amino acid modification to a parent LG12-clade 
CC PT   subtilisin enzyme, useful e.g. in detergent, a textile processing and 
CC PT   animal feed compositions.
XX
CC PS   Claim 34; SEQ ID NO 10; 157pp; English.
XX
CC   The present invention relates to a novel LG12-clade variant subtilisin 
CC   enzyme or its active fragment. The variant herein contains an amino acid 
CC   modification at its productive position. The invention claims: (a) a 
CC   composition comprising at least one subtilisin enzyme, surfactant and a 
CC   stabilizer, wherein the composition is a cleaning or a detergent 
CC   composition; (b) a textile processing composition comprising the 
CC   subtilisin enzyme; (c) an animal feed composition comprising the 
CC   subtilisin enzyme; (d) a leather processing composition comprising the 
CC   subtilisin enzyme; (e) a feather processing composition comprising the 

CC   composition comprising the subtilisin enzyme; (g) a cellulosic ethanol 
CC   processing composition comprising the subtilisin enzyme; (h) a lens 
CC   cleaning composition comprising the subtilisin enzyme; (i) a tissue 
CC   debridement composition comprising the subtilisin enzyme; and (j) a 
CC   tissue cell culture additive composition comprising the subtilisin 
CC   enzyme. The LG12-clade variant subtilisin enzyme has improved soil 
CC   removal property. The present sequence represents a Bacillus horikoshii 
CC   DSM 8719 serine protease Bhon03321 mature polypeptide sequence. This 
CC   sequence is the member of LG12-clade.
XX
SQ   Sequence 275 AA;

  Query Match             67.2%;  Score 962.5;  DB 22;  Length 275;
  Best Local Similarity   66.4%;  
  Matches  184;  Conservative   41;  Mismatches   49;  Indels    3;  Gaps    2;

Qy          1 AQTVPWGVPHVQGTDAHAAGHTGSGVKVAILDTGIDRNHEDLNVRGGHSVFTDSANRDPY 60
              |||||||:||::   ||||| ||||||||||||||| || ||||||| |      |    
Db          1 AQTVPWGIPHIKADKAHAAGVTGSGVKVAILDTGIDANHADLNVRGGASFVAGEPN--AL 58

Qy         61 YDGSGHGTHVAGTVAALNNSVGVLGVAYNAELYAVKVLNNSGSGSYAGIAEGIEWAVQNN 120
               ||:|||||||||||||||| |||||||||:|||||||: ||||: :|||:||||:: | 
Db         59 QDGNGHGTHVAGTVAALNNSTGVLGVAYNADLYAVKVLSASGSGTLSGIAQGIEWSIANG 118

Qy        121 MDIINMSLGGSMSSSILEEWCNIAYNSGVLVVAAAGNSGRTNGRGDTVGYPAKYDSVIAV 180
              ||:||||||||  |: |:: || ||| |::|:||||||| ::|  :|:||||:| |||||
Db        119 MDVINMSLGGSSGSTALQQACNNAYNRGIVVIAAAGNSG-SSGNRNTIGYPARYSSVIAV 177

Qy        181 AAVDSSNNRASFSSTGPAVEIAAPGVNILSTTPGNSYASYNGTSMASPHVAGVAALVLAA 240
               ||||:|||||||| |  :|: ||| |||||||||:|||:||||||:||||| |||: | 
Db        178 GAVDSNNNRASFSSVGNELEVMAPGANILSTTPGNNYASFNGTSMAAPHVAGAAALIKAK 237

Qy        241 NPNLSNVELRNRLNDTAQNLGDANHFGNGLVRAVDAI 277
               |:::||::|:|| :|| ||||   :|||::    |:
Db        238 YPSMTNVQIRDRLRNTATNLGDPFFYGNGVINVESAL 274


Sequence alignment between the polypeptide of SEQ ID NO:1 of the instant application and the polypeptide of Toscano (US 10,995,304)


US-15-534-522-3
; Sequence 3, Application US/15534522
; Publication No. US20190085269A1
; GENERAL INFORMATION
;  APPLICANT: Friis, Esben Peter
;  TITLE OF INVENTION: SUBTILASE VARIANTS
;  FILE REFERENCE: 12755-WO-PCT
;  CURRENT APPLICATION NUMBER: US/15/534,522
;  CURRENT FILING DATE: 2017-06-09
;  NUMBER OF SEQ ID NOS: 3
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 269
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: BLAP R101E (numbering according to SEQ ID NO.1)
US-15-534-522-3

  Query Match             53.7%;  Score 769.5;  DB 6;  Length 269;

  Matches  156;  Conservative   38;  Mismatches   70;  Indels    9;  Gaps    3;

Qy          1 AQTVPWGVPHVQGTDAHAAGHTGSGVKVAILDTGIDRNHEDLNVRGGHSVFTDSANRDPY 60
              ||:||||:  ||   ||  | ||||||||:|||||   | |||:||| |      :    
Db          1 AQSVPWGISRVQAPAAHNRGLTGSGVKVAVLDTGIS-THPDLNIRGGASFVPGEPSTQ-- 57

Qy         61 YDGSGHGTHVAGTVAALNNSVGVLGVAYNAELYAVKVLNNSGSGSYAGIAEGIEWAVQNN 120
               ||:|||||||||:||||||:|||||| :|||||||||   | |: : ||:|:|||  | 
Db         58 -DGNGHGTHVAGTIAALNNSIGVLGVAPSAELYAVKVLGADGEGAISSIAQGLEWAGNNG 116

Qy        121 MDIINMSLGGSMSSSILEEWCNIAYNSGVLVVAAAGNSGRTNGRGDTVGYPAKYDSVIAV 180
              | : |:|||    |: ||:  | | : |||||||:||||       :: |||:| : :||
Db        117 MHVANLSLGSPSPSATLEQAVNSATSRGVLVVAASGNSG-----ASSISYPARYANAMAV 171

Qy        181 AAVDSSNNRASFSSTGPAVEIAAPGVNILSTTPGNSYASYNGTSMASPHVAGVAALVLAA 240
               | | :|||||||  |  ::| |||||: || ||::||| ||||||:||||| ||||   
Db        172 GATDQNNNRASFSQYGAGLDIVAPGVNVQSTYPGSTYASLNGTSMATPHVAGAAALVKQK 231

Qy        241 NPNLSNVELRNRLNDTAQNLGDANHFGNGLVRA 273
              ||: |||::|| | :|| :||  | :|:||| |
Db        232 NPSWSNVQIRNHLKNTATSLGSTNLYGSGLVNA 264